Citation Nr: 0421949	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  97-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 letter determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which held that new and material evidence 
had not been received to reopen a claim for service 
connection for bilateral hearing loss disability. 

An August 1999 Board decision determined, in relevant part, 
that new and material evidence had been submitted and 
reopened the veteran's claim for service connection for 
bilateral hearing loss.  The veteran's claim was remanded by 
the Board in October 2003.  

Documentation of record establishes that, in May 2003, VA 
medical personnel attempted to contact the veteran by phone 
with regard to a scheduled VA audiologic examination.  The 
veteran's spouse answered the phone and stated that the 
veteran did not wish to pursue his claim for hearing 
disability.  The October 2003 Board decision indicates that 
in July 2003, the Board sent the veteran and his 
representative a letter inquiring as to whether or not the 
veteran was in fact withdrawing his claim and, if so, either 
he or his representative was to respond in writing to the 
Board's letter within thirty days.  A response has not been 
received from either the veteran or his representative.  
Accordingly, the Board will proceed with appellate review of 
the veteran's claim for service connection for right and left 
ear hearing loss disability.

The issue of entitlement to service connection for left ear 
hearing loss disability is the subject of a Remand below.




FINDINGS OF FACT

1.  Right ear hearing loss disability for VA purposes has not 
been demonstrated. 

2.  The veteran failed, without good cause, to report for VA 
examinations, which were scheduled to evaluate his reopened 
claim for service connection for hearing loss disability.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, and right ear sensorineural 
hearing loss disability may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VCAA notice letter issued in April 2004 advised the veteran 
of the information and evidence needed to substantiate his 
claim, which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreements and substantive appeals 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Additionally the VA has 
made an attempt to provide the veteran with VA examinations, 
yet the veteran failed to report for the examinations.  
Furthermore, in a September 2002 statement the veteran's 
representative informed VA that the veteran had furnished all 
evidence to the VA and that he wished to have his appeal 
forwarded to the Board for adjudication.  

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  A 
veteran has a responsibility to report for VA examinations, 
which have been authorized and scheduled.  38 C.F.R. §§ 
3.326, 3.655 (2003).  The Board finds that VA complied with 
its duty to assist the veteran, and that the veteran 
prevented the full development of his claim by failing to 
report for the VA examinations scheduled in May 2003.

Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater, or when the thresholds for at least three of these 
frequencies are 25 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a) 
and (b) (2003).  



Factual Background

The service medical records reveal that on examination for 
entrance into service, in July 1969, the veteran underwent 
audiometric examination.  The reported pure tone thresholds, 
in decibels, were as follows in the right ear:

HERTZ
500
1000
2000
3000
4000
RIGHT
  5
 -10
 -10
   5
   5







On the report of medical history, the veteran denied ever 
having had or currently having hearing loss.  The examiner 
reported that the veteran's ears were normal.

On examination for separation from service, in January 1972, 
the veteran again underwent audiometric examination.  The 
reported pure tone thresholds, in decibels, were as follows 
in the right ear:

HERTZ
500
1000
2000
3000
4000
RIGHT
  0
  0
  0

  0







On the report of medical history, the veteran denied ever 
having had or currently having hearing loss.  The examiner 
reported that the veteran's ears were normal.

The remainder of the service medical records are negative for 
any complaints or findings of right ear hearing loss.

Post service clinical records reveal that on VA examination 
in May 1972, findings on physical examination of the ears 
were characterized as normal, and no hearing loss was noted.

The veteran underwent initial audiometric examination 
subsequent to service in January 1974.  The reported pure 
tone thresholds, in decibels, were as follows in the right 
ear:

HERTZ
500
1000
2000
3000
4000
RIGHT
  10
  5
  0
  5
  10







The post service clinical records also reveal the veteran 
underwent audiometric examination in August 1980.  The 
reported pure tone thresholds, in decibels, were as follows 
in the right ear:

HERTZ
500
1000
2000
3000
4000
RIGHT
  5
  0
  0
  5
  15







On the report of medical history, the veteran denied ever 
having had or currently having hearing loss.  The examiner 
reported that the veteran's ears were normal.

The record does not indicate that the veteran has received an 
audiologic examination subsequent to the August 1980 
audiologic examination.

In an April 2003 letter the veteran was informed that he 
would be scheduled for VA examinations relating to his 
hearing loss.  This letter also informed the veteran of the 
consequences of failing to report for his examinations.

The veteran was scheduled for VA audiologic and ear 
examinations in May 2003 and he did not report for the 
examinations.  The veteran provided no reason for his failure 
to report.  

Analysis

The service medical records are negative for any complaints 
or findings of right ear hearing loss.  Additionally, right 
ear hearing loss disability for VA purposes was not 
demonstrated on examination for separation from service.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) stated in Hensley v. Brown, 5 Vet. App. 155, 
160 (1993), that "...section 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service..."Therefore, when audiometric test results at 
a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.

Significantly, however, the post service evidence of record 
fails to demonstrate any complaints or findings of right ear 
hearing loss subsequent to service, to include on examination 
within one year of separation from service, in May 1972.  
Indeed, there has been no post service demonstration of right 
ear hearing loss disability for VA purposes subsequent to 
service.  In the absence of current demonstration of right 
ear hearing loss disability, there exists no basis for a 
grant of service connection.  The Court in Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer, at 225.  As the 
preponderance of the evidence is against the claim, service 
connection for right ear hearing loss must be denied.

In this case the veteran's original claim for service 
connection for hearing loss was denied by the July 1972 final 
rating decision.  No appeal was taken from that determination 
and it became final.  38 U.S.C.A. § 7105 (West 2002).  By a 
decision in August 1999, the Board found that new and 
material evidence had been received to reopen the claim for 
service connection for hearing loss disability.  
Consequently, the veteran's current claim for service 
connection for right ear hearing loss disability is a 
reopened claim.  

The record clearly shows that the veteran failed to report 
for the scheduled VA examinations and there has been no 
showing of good cause for the failure to report.  In fact, it 
has been reported that the veteran is not interested in 
pursuing his claim.  Nevertheless, pursuant to 38 C.F.R. 
§ 3.655, since this claim is a reopened claim, the veteran 
failed to report for his VA examinations, and the veteran's 
has not shown good cause for failing to report, service 
connection for right ear hearing loss disability must be 
denied.  Id.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The record reflects that while left ear hearing loss 
disability for VA purposes was not demonstrated on 
examination for separation from service in January 1972, 
impaired hearing ability in the left ear, especially at 3000 
Hertz, was noted on examination for entrance into service in 
July 1969, and left ear hearing loss disability for VA 
purposes was demonstrated on post service audiometric 
examination in August 1980.  As noted in Hensley, "...section 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service...Therefore, 
when audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.

The record does not contain a clinical opinion, based on a 
review of the record as a whole by a competent examiner, as 
to whether current left ear hearing loss disability for VA 
purposes may be dissociated from active service, to include 
any clinically significant change in hearing ability 
attributable to service.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  The claims folders and a copy of this 
remand are to be made available to an 
appropriate examiner for review of the 
claims folders, to specifically include 
the veteran's service medical records and 
post-service audiometric examination 
reports.  The examiner should be 
requested to express opinions as to 
whether clinically significant left ear 
hearing loss was demonstrated on the 
examination for entrance into service in 
July 1969, and whether it is at least as 
likely as not that left ear hearing loss 
disability, as most recently demonstrated 
on examination in August 1980, is 
etiologically related to the appellant's 
active military service, to include any 
clinically significant decrease in left 
ear hearing ability during service.  

If it is determined that the veteran's 
left ear hearing loss had its onset prior 
to the veteran's active service, the 
examiner must express an opinion as to 
the whether it underwent a permanent 
increase in severity beyond its normal 
progression during active service from 
July 1969 to January 1972.  The medical 
rationale for all opinions expressed 
should be provided, citing the objective 
medical findings leading to the 
conclusion, in a typewritten report.

2.  Thereafter, the RO should 
readjudicate the reopened claim of 
entitlement to service connection for 
left ear hearing loss disability de novo.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



